   Case 3:20-cv-00098-REP Document 148 Filed 04/15/20 Page 1 of 3 PageID# 3537



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION


 STEVES AND SONS, INC.,                               )
                                                      )
                        Plaintiff,                    )
                                                      )
         v.                                           )       Civil Action No. 3:20-CV-00098-REP
                                                      )
 JELD-WEN, INC.,                                      )
                                                      )
                        Defendant.                    )
                                                      )


                           NOTICE OF FILING A MOTION TO SEAL

       JELD-WEN, Inc. (“JELD-WEN”), pursuant to Rule 5 of the Local Civil Rules, provides public

notice that it today filed a motion to seal portions of its Answer.

       All parties and non-parties are hereby notified that they may submit memoranda in support of

or in opposition to the motion within seven days, and that they may designate all or part of such exhibit

as confidential.

       Dated: April 15, 2020                           Respectfully submitted,


                                                       JELD-WEN, Inc.

                                                       By counsel

                                                       /s/ Brian C. Riopelle
                                                       Brian C. Riopelle (VSB #36454)
                                                       McGuireWoods LLP
                                                       Gateway Plaza
                                                       800 East Canal Street
                                                       Richmond, VA 23219
                                                       (804) 775-1084 – Tel.
                                                       (804) 698-2150 – Fax
                                                       briopelle@mcguirewoods.com

                                                       Attorney for Defendant
Case 3:20-cv-00098-REP Document 148 Filed 04/15/20 Page 2 of 3 PageID# 3538



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of April 2020, the following counsel of record have

been served using the CM/ECF system, which will then send a notification of such filing (NEF) to

the registered participants as identified on the NEF to receive electronic service, including:


       Lewis F. Powell III
       John S. Martin
       Alexandra L. Klein
       Maya M. Eckstein
       Douglas M. Garron
       R. Dennis Fairbanks, Jr.
       Michael Shebelskie
       William H. Wright, Jr.
       Hunton Andrews Kurth LLP
       Riverfront Plaza, East Tower
       951 East Byrd Street
       Richmond, VA 23219
       (804) 788-8200 – Tel.
       (804) 788-8218 – Fax
       lpowell@huntonAK.com
       martinj@huntonAK.com
       aklein@huntonAK.com
       meckstein@huntonAK.com
       dgarrou@huntonAK.com
       dfairbanks@huntonAK.com
       mshebelskie@huntonAK.com
       cwright@huntonAK.com

       Ted Dane
       Glenn Pomerantz
       Gregory Sergi
       Munger, Tolles & Olson LLP
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       (213) 683-9288 – Tel.
       (213) 683-4088 – Fax
       ted.dane@mto.com
       glenn.pomerantz@mto.com
       gregory.sergi@mto.com

       Kyle Mach
       Emily C. Curran-Huberty
Case 3:20-cv-00098-REP Document 148 Filed 04/15/20 Page 3 of 3 PageID# 3539



     Munger, Tolles & Olson LLP
     560 Mission Street, 27th Floor
     San Francisco, CA 94105
     (415) 512-4000 – Tel.
     (415) 512-4077 – Fax
     kyle.mach@mto.com
     emily.curran-huberty@mto.com

     Attorneys for Plaintiff

     Marvin G. Pipkin
     Kortney Kloppe-Orton
     Pipkin Law
     10001 Reunion Place, Suite 6400
     San Antonio, TX 78216
     (210) 731-6495 – Tel.
     (210) 293-2139 – Fax

     Of Counsel


                                           /s/ Brian C. Riopelle
                                           Brian C. Riopelle (VSB #36454)
                                           McGuireWoods LLP
                                           Gateway Plaza
                                           800 East Canal Street
                                           Richmond, VA 23219
                                           (804) 775-1084 – Tel.
                                           (804) 698-2150 – Fax
                                           briopelle@mcguirewoods.com

                                           Attorney for Defendant




                                       2
